DREYFUS NEW YORK TAX EXEMPT FUNDS STATEMENT OF ADDITIONAL INFORMATION FOR DREYFUS NEW YORK AMT-FREE MUNICIPAL MONEY MARKET FUND DREYFUS NEW YORK TAX EXEMPT BOND FUND, INC. OCTOBER 1, 2009 This Statement of Additional Information, which is not a prospectus, supplements and should be read in conjunction with the current combined Prospectus of Dreyfus New York AMT-Free Municipal Money Market Fund (the Money Market Fund ) and Dreyfus New York Tax Exempt Bond Fund, Inc. (the Bond Fund ) (each, a Fund and, collectively, the Funds ), dated October 1, 2009, as the Prospectus may be revised from time to time. To obtain a copy of the Funds Prospectus, please call your financial adviser, write to the Funds at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call one of the following numbers: Call Toll Free 1-800-645-6561 In New York City Call 1-718-895-1206 Outside the U.S. Call 516-794-5452 Each Fund s most recent Annual Report and Semi-Annual Report to Shareholders are separate documents supplied with this Statement of Additional Information, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the Annual Report are incorporated by reference into this Statement of Additional Information. Each Fund is a separate entity with a separate portfolio. The operations and investment results of one Fund are unrelated to those of the other Fund. This combined Statement of Additional Information has been prepared for your convenience to provide you the opportunity to consider two investment choices in one document. TABLE OF CONTENTS Page Description of the Funds B-3 Management of the Funds B-25 Management Arrangements B-30 How to Buy Shares B-30 Shareholder Services Plans B-30 How to Redeem Shares B-30 Shareholder Services B-30 Determination of Net Asset Value B-30 Portfolio Transactions B-30 Dividends, Distributions and Taxes B-30 Information About the Funds B-30 Counsel and Independent Registered Public Accounting Firm B-30 Appendix A B-56 Appendix B B-72 DESCRIPTION OF THE FUNDS The Money Market Fund is a Massachusetts business trust that commenced operations on June 9, 1987. The Bond Fund is a Maryland corporation that commenced operations on July 26, 1983. Each Fund is an open-end, management investment company, known as a mutual fund. The Money Market Fund is known as a municipal money market fund and must maintain an average dollar-weighted portfolio maturity of 90 days or less and buy individual securities that have remaining maturities of 13 months or less. The Bond Fund is known as a municipal bond fund and invests in debt obligations issued by states, territories and possessions of the United States and the District of Columbia and their political subdivisions, agencies and instrumentalities, or multistate agencies or authorities, and certain other specified securities, the interest from which is, in the opinion of bond counsel to the issuer, exempt from Federal income tax ( Municipal Bonds ).
